Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recited process of the instantly claimed invention has numerous instances of lack of proper antecedent basis which renders the claimed process indefinite because it is not definite which portions of the process steps act on each other or if the some external source of the components in the process is required.
	Additionally, the use of acronyms throughout the claim set is indefinite as they can be potentially construed to be anything.  
	Taking Claim 1 for instance, the Examiner recommends the following process amendments as the logically follow to correct the antecedent basis issues.
	A preparation method for a corncob-shaped halloysite nanotube-polyaniline (HNT-PANI) / polypropylene (PP) composite material, comprising:
to produce a corncob-shaped HNT-PANI composite powder; [[,]]
	vacuum drying the corncob-shaped HNT-PANI composite powder;
	mixing the corncob-shaped HNT-PANI composite powder to produce a corncob-shaped HNT-PANI/PP mixture[[,]];
	performing extrusion granulation of the corncob-shaped HNT-PANI/PP mixture by using a twin-screw extruder to produce corncob-shaped HNT-PANI/PP granules[[,]] ; and
	performing injection molding of the corncob-shaped HNT-PANI/PP granules by using an injection molding machine to obtain standard strips of [[an]] a corncob-shaped HNT-PANI/PP composite material.
	Additionally, the term “standard strips” found in Claim 1 and Claim 2 step 2) is an indefinite term as there it is a term of relative degree which is not further detailed in the as-filed specification or the examples therein as to what sizes or shapes these standard strips must be in to meet the claim.
	For the remaining claims, all instances of HNT-PANI/PP must read corncob-shaped HNT-PANI/PP for proper antecedent basis.  Also PP-g-MAH should be recited as polypropylene-graft-maleic anhydride (PP-g-MAH) the first time it appears to properly tie it to the PP-g-MAH acronym.
	In Claim 2, the halloysite of 1) is not a recited as nanotube which renders the claim indefinite as if nanotube halloysite is required or not.  
	The steps of Claim 3 appear to act on the processes of Claim 1 but the antecedent basis is not present.  For example, in 1) should indicate further comprising what specific process is being graft-maleic anhydride (PP-g-MAH); wherein the twin-screw extruder is a co-rotating twin-screw extruder; and wherein the extrusion granulation is done in the melt; wherein the reaction temperatures of all the sections of the co-rotating twin screw extruder; and wherein the barrel temperature of the injection molding machine is 200-205 oC and the pressure is maintained for 15s.” 
	Claims 4-7 are rejected based on their dependency to the above claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The range of HNT-PANI powder in the composite material includes 0 % which means the HNT-PANI/PP does not have to have any HNT-PANI/PP in it even though it is required by the claim from which it depends.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The closest prior art is Ji (CN104558848) which teaches halloysite composites of polypropylene to improve their conductivity properties and anti-static properties and have improved strength and toughness relative to only using carbon black and glass fibers for the anti-static and conductivity purposes. (¶[0005]).  The halloysite in Ji is not taught to be coated with polyaniline and is taught to be “organically treated” and to possess hydroxyl groups to interact with the polar elastomers used in the invention to “expand the distribution range of conductive carbon black”.(¶[0029]).  Additionally, it is clear in Ji the halloysite is not used for its conductive properties. It appears to be used to maintain strength and enhance the conductive pathways of carbon black used in the invention of the Ji but does not appear to be used for any inherent electrical conductive properties on its own.  (¶[0028],¶[0029])
	The closest prior art that teaches halloysite and polyaniline composites is Zhang “Polyaniline-coated halloysite nanotubes via in-situ polymerization”, which teaches the in-situ polymerization of an aniline monomer on the surface of halloysite including using ammonium persulfate as an initiator (oxidant) at 0 oC (ice water bath).  (See abstract, Section 2.2)  Zhang fails to teach or suggest any concerning strength of toughness of the halloysite/polyaniline composite and also fails to teach or suggest anything to do with anti-static properties of the composite with respect to insulating polymer materials such as polypropylene.  Finally, while the “organically treated” portion of halloysite of Ji is not clear, what is clear in Ji is that hydroxy groups on the halloysite are needed to interact with the polar elastomers of Ji, as above.  There is no teaching or suggestion of hydroxy groups being present in the resulting halloysite and polyaniline composite and, considering the halloysite is being coated with a material that does not comprise hydroxyl groups, one of ordinary skill in the art in not reasonably suggested there are any hydroxyl groups in the resulting composite inherently.  As such, to modify Ji with the halloysite/polyaniline of Zhang to arrive at the claimed process would require hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher M Rodd/Primary Examiner, Art Unit 1766